Citation Nr: 0635055	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  05-02 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. Section 1318. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1949 to August 
1949, and from December 1950 to July 1952.  He died in 
January 2003.  The appellant is the veteran's spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied the veteran's claim of  
entitlement to DIC under 38 U.S.C.A. § 1318.  The claim was 
certified to the Board by the Boston, Massachusetts RO.

In August 2006, the appellant filed a motion to advance this 
case on the Board's docket.  That motion was granted by the 
Board later in October 2006.

In the aforementioned September 2003 rating decision, the 
Columbia RO also denied entitlement to service connection for 
the cause of the veteran's death.  The appellant was mailed a 
copy of this rating decision in September 2003.  A notice of 
disagreement (NOD) as to the RO's September 2003 denial of 
entitlement to service connection for the cause of the 
veteran's death, however, was not received until January 
2005.  As the appellant did not file an NOD with the 
September 2003 rating decision within one year from the date 
that the RO mailed the rating decision to her, that 
determination became final.  Hence, the Board lacks 
jurisdiction over a claim of entitlement to service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302(a), 20.305 
(2006).


FINDINGS OF FACT

1.  During his lifetime the veteran was service connected for 
paralysis, left ulnar nerve with neuralgia, left forearm, 
rated as 50 percent disabling from October 10, 1991; pain 
disorder with major depression, rated as 10 percent disabling 
from February 28, 2001; and dorsal sympathectomy scar, non-
compensably rated from August 1, 1952.  The 50 percent rating 
for paralysis, left ulnar nerve with neuralgia, left forearm, 
effective October 10, 1991, replaced separate ratings for 
both paralysis of the left ulnar nerve, which had been rated 
as 30 percent disabling from August 1, 1952, and neuralgia of 
the left forearm, which had been rated as 10 percent 
disabling from August 1, 1952.  His combined rating never 
exceeded 60 percent.

2.  In a December 2001 rating decision the veteran was 
granted entitlement to a total disability rating for 
individual unemployability (TDIU), effective September 1, 
2001. 
 
3.  The veteran was not totally disabled for at least 10 
years prior to his death.


CONCLUSION OF LAW

The criteria for DIC under 38 U.S.C.A. § 1318 are not met. 
 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 (West 2002 and Supp. 2005), VA first 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a) (West 2002 and Supp. 2005), VA has a duty 
to notify the claimant of the information and evidence needed 
to substantiate and complete a claim, i.e., evidence of 
veteran status; evidence of a nexus between service and 
death; and the effective date of any benefits.  The appellant 
must also be notified to submit all evidence in her 
possession, what specific evidence she is to provide, and 
what evidence VA will attempt to obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, securing expert opinions.  38 
U.S.C.A. § 5103A (West 2002). 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2003 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
benefit sought on appeal.  The failure to provide notice of 
the type of evidence necessary to establish an effective date 
for the benefit sought on appeal is harmless because the 
preponderance of the evidence is against the appellant's 
claim for DIC, and any questions as to the appropriate 
effective date to be assigned are moot.  Simply put, there is 
no evidence of any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Service and 
postservice medical records are available and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of her claim. 

The Claim

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if  
the veteran's death was service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his own willful misconduct and at 
the time of death, the veteran was receiving, or was entitled 
to receive, compensation for service-connected disability 
that was (a) rated by VA as totally disabling for a 
continuous  period of at least 10 years immediately preceding 
death; (b) rated by VA as totally disabling continuously 
since the veteran's release from active duty and for at least 
five years immediately preceding death; or (c) rated by VA as 
totally disabling for a continuous period of not less than 
one year immediately preceding death, if the veteran was a 
former prisoner of war who died after September 30, 1999. 
 The total rating may be either schedular or based upon 
unemployability. 38 U.S.C.A. § 1318; 38 C.F.R § 3.22(a).

In this case, the veteran's combined rating at death was 60 
percent.  At no point during the veteran's life were any of 
his service-connected disabilities rated as totally 
disabling.  In December 2001, the veteran was granted a TDIU, 
effective September 1, 2001.   However, for the appellant 
spouse to be successful in her claim the evidence must 
establish that the veteran was entitled to a combined 100 
percent schedular rating for the 10 years prior to his 
demise, or entitled to a total disability  evaluation based 
on individual unemployability for the 10 years prior to his 
death.

The appellant argues, through her representative, that she is 
entitled to DIC pursuant to "the 10-year rule" of 38 C.F.R. 
§ 3.22.  It is unclear whether the appellant is arguing that 
the veteran "should have" been rated totally disabled for 10 
years prior to his death.  Assuming that this is her 
contention, the United States Court of Appeals for the 
Federal Circuit, in National Organization of Veterans' 
Advocates, Inc.  v. Secretary of Veterans Affairs, 314 F.3d 
1373 (Fed. Cir. 2003), has affirmed VA's interpretation that 
the provisions contained in 38 C.F.R. § 3.22 (2006), preclude 
any "hypothetical look back."  Hence, the case law 
precludes a grant of the appeal under that theory of the 
case.  While the  provisions of 38 C.F.R. § 3.22 do not 
preclude the appellant from arguing that prior rating 
decisions were clearly and  unmistakably erroneous, a claim 
of clear and unmistakable  error has not been presented in 
this case.

Accordingly, given the fact that the veteran was not rated 
100 percent disabled due to service connected disorders at 
any point in time prior to his death, and given that a total 
disability evaluation based on individual unemployability 
likewise was not in effect for at least 10 years prior to 
death, entitlement to DIC under 38 U.S.C.A. § 1318 is denied 
as a matter of law.


ORDER

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


